Exhibit 10.7

GRANT AGREEMENT FOR A

NON-QUALIFIED STOCK OPTION UNDER THE

MATTEL, INC. AMENDED AND RESTATED

2010 EQUITY AND LONG-TERM COMPENSATION PLAN

This is a Grant Agreement (this “Grant Agreement”) between Mattel, Inc.
(“Mattel”) and the individual (the “Holder”) named in the Notice of Grant –
Non-Qualified Stock Option (the “Notice”). The Notice accompanying this Grant
Agreement is deemed a part of this Grant Agreement.

Recitals

Mattel has adopted the Amended and Restated 2010 Equity and Long-Term
Compensation Plan, as may be amended from time to time (the “Plan”), for the
granting to selected employees of awards based upon shares of Common Stock of
Mattel. Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Plan. This Grant Agreement incorporates certain
provisions required by the terms of the Mattel, Inc. Executive Severance Plan,
as may be amended from time to time (the “Severance Plan”).

Option

1.    Terms. Effective as of the grant date specified in the Notice (the “Grant
Date”), Mattel grants to the Holder a Non-Qualified Stock Option (this “Option”)
to purchase, on the terms and conditions set forth in the Notice and this Grant
Agreement, all or any part of the aggregate number of shares of Common Stock
subject to the Option as set forth in the Notice. The Option shall remain
outstanding until and shall expire on the tenth anniversary of the Grant Date as
specified in the Notice (the “Expiration Date”), unless and to the extent this
Option is terminated or forfeited before such date pursuant to Section 5 or
Section 6 below. The per-share exercise price of this Option equals the Fair
Market Value of a share of Common Stock on the Grant Date, and is set forth in
the Notice.

2.    Vesting and Exercisability. Except as otherwise provided in Section 6
regarding the effects of the Holder’s Severance, this Option shall vest and
become exercisable in the time and manner set forth in the Notice.

3.    Method of Exercising. In order to exercise this Option in whole or in
part, the Holder shall follow such procedures as may be established by Mattel
from time to time, including through any automated system that Mattel may
establish for itself or using the services of a third party, such as a system
using an internet website or interactive voice response. In order for such
exercise to be considered effective, the Holder must satisfy the withholding
obligations of Section 4 below and the certification obligation of Section 5
below, and make full payment of the exercise price for the shares being
purchased in accordance with such methods as the Committee may approve from time
to time. As of the Grant Date, the following forms of payment are available:

 

  (a) cash; and



--------------------------------------------------------------------------------

  (b) by the delivery to Mattel or its designated agent of an irrevocable
written notice of exercise form together with irrevocable instructions to a
broker-dealer to sell a sufficient portion of the shares of Common Stock and to
timely deliver the sale proceeds directly to Mattel to pay the exercise price of
this Option.

4.    Tax Withholding. As a condition to exercising this Option in whole or in
part, the Holder shall pay, or make provisions satisfactory to the Company for
payment of, any income tax, social tax, payroll tax and other taxes required to
be withheld in connection with such exercise. Payment for such taxes may be in
any of the forms of payment specified above in Section 3. With the consent of
Mattel, payment for such taxes may also be in the form of shares of Common Stock
that would otherwise be issued upon the exercise of this Option, provided that
the Fair Market Value of such shares shall not exceed the sums necessary to pay
the tax withholding based on the minimum statutory withholding rates for federal
and state tax purposes, including payroll taxes, that are applicable to such
supplemental taxable income, rounded up to the nearest whole number of shares
(unless higher withholding is permissible without adverse accounting
consequences to Mattel).

5.    Termination, Rescission and Recapture. The Holder specifically
acknowledges that this Option is subject to the provisions of Section 19 of the
Plan, entitled “Termination, Rescission and Recapture,” which can cause the
forfeiture of this Option, the rescission of Common Stock acquired upon the
exercise of this Option and/or the recapture of proceeds of the sale of such
Common Stock. Except as provided in the next sentence, as a condition of the
exercise of this Option, the Holder will be required to certify that he or she
is in compliance with the terms and conditions of the Plan (including the
conditions set forth in Section 19 of the Plan) and, if a Severance has
occurred, to state the name and address of his or her then-current employer or
any entity for which the Holder performs business services and his or her title,
and shall identify any organization or business in which the Holder owns a
greater-than-five-percent equity interest. Section 19 of the Plan is
inapplicable, and accordingly such certification shall not be required, in
connection with any exercise after a Severance of the Holder that occurs within
the 24-month period following a Change in Control.

6.    Consequences of the Holder’s Severance. The consequences of the Holder’s
Severance for this Option shall be as follows, subject to Section 5 above.

 

  (a) In the case of the Holder’s Severance for Cause, this Option (whether
vested or unvested) shall terminate immediately on the date of the Severance.

 

  (b) In the case of the Holder’s Severance that occurs at least six (6) months
after the Grant Date as a result of Retirement, death or Disability, this Option
shall become fully vested and exercisable immediately, to the extent not
previously vested and exercisable, and shall remain exercisable until the
earlier of (i) the fifth anniversary of the date of the Severance, or (ii) the
Expiration Date.

 

2



--------------------------------------------------------------------------------

  (c) In the case of the Holder’s Severance that constitutes a Covered
Termination (as defined in the Severance Plan), this Option shall become fully
vested and exercisable immediately, to the extent not previously vested and
exercisable, and shall remain exercisable until the earlier of (i) three
(3) years following the date of the Severance, or (ii) the Expiration Date.
Notwithstanding the foregoing, if such Severance constitutes a Retirement and
the date of such Retirement is at least six (6) months after the Grant Date,
then the Holder will be able to exercise this Option until the fifth anniversary
of the date of the Severance (but in no event past the Expiration Date).

 

  (d) In the case of the Holder’s Severance in all other circumstances, (i) any
portion of this Option that has previously vested shall remain exercisable until
the earlier of (A) 90 days following the date of the Severance, or (B) the
Expiration Date, and (ii) any portion of this Option that has not previously
vested shall terminate immediately on the date of the Severance. Notwithstanding
the foregoing clause (i), if such Severance occurs during the 24-month period
following a Change in Control, then the Holder will be able to exercise this
Option until two (2) years following the date of the Severance (but in no event
past the Expiration Date).

7.    Compliance with Law.

 

  (a) No shares issuable upon the exercise of this Option shall be issued and
delivered unless and until all applicable registration requirements of the
Securities Act of 1933, as amended, all applicable listing requirements of any
national securities exchange on which the Common Stock is then listed, and all
other requirements of law or of any regulatory bodies having jurisdiction over
such issuance and delivery, shall have been complied with and are in full force.
In particular, the Committee may require certain investment (or other)
representations and undertakings in connection with the issuance of securities
in connection with the Plan in order to comply with applicable law.

 

  (b) If any provision of this Grant Agreement is determined to be unenforceable
or invalid under any applicable law, such provision will be applied to the
maximum extent permitted by applicable law, and shall automatically be deemed
amended in a manner consistent with its objectives to the extent necessary to
conform to any limitations required under applicable law. Furthermore, if any
provision of this Grant Agreement is determined to be illegal under any
applicable law, such provision shall be null and void to the extent necessary to
comply with applicable law, but the other provisions of this Grant Agreement
shall remain in full force and effect.

8.    Assignability. This Option shall not be transferable by the Holder, other
than upon the death of the Holder in accordance with such beneficiary
designation procedures or other procedures as Mattel may prescribe from time to
time. This Option shall be exercisable, subject to the terms of the Plan and
this Grant Agreement, only by the Holder, the guardian or legal representative
of the Holder as provided in Section 9(c) of the Plan, or any person to whom
this Option is permissibly transferred pursuant to this Section 8 and
Section 16(a) of the Plan, it

 

3



--------------------------------------------------------------------------------

being understood that the term “Holder” includes such guardian, legal
representative and other transferee; provided, that references to employment or
other provision of services to the Company (such as the terms “Disability,”
“Retirement” and “Severance”) shall continue to refer to the employment of, or
provision of services by, the original Holder named above.

9.    Certain Corporate Transactions. In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in
Section 17 of the Plan. In the event of a Change in Control, subject to
Section 6 above, this Option shall be subject to the provisions of Section 18 of
the Plan.

10.    No Additional Rights.

 

  (a) Neither the granting of this Option nor its exercise shall (i) affect or
restrict in any way the power of Mattel to take any and all actions otherwise
permitted under applicable law, (ii) confer upon the Holder the right to
continue in the employment of or performing services for the Company, or
(iii) interfere in any way with the right of the Company to terminate the
services of the Holder at any time, with or without Cause.

 

  (b) The Holder acknowledges that (i) this is a one-time grant, (ii) the making
of this grant does not mean that the Holder will receive any similar grant or
grants in the future, or any future grants at all, and (iii) this grant does not
in any way entitle the Holder to future grants under the Plan, if any, and
Mattel retains sole and absolute discretion as to whether to make any additional
grants to the Holder in the future and, if so, the quantity, terms, conditions
and provisions of any such grants.

 

  (c) Without limiting the generality of subsections (a) and (b) immediately
above and subject to Section 6 above, if there is a Severance of the Holder, the
Holder shall not be entitled to any compensation for any loss of any right or
benefit or prospective right or benefit under this Option or the Plan which he
or she might otherwise have enjoyed, whether such compensation is claimed by way
of damages for wrongful dismissal or other breach of contract or by way of
compensation for loss of office or otherwise.

11.    Rights as a Stockholder. Neither the Holder nor any other person legally
entitled to exercise this Option shall have any rights as a stockholder with
respect to any shares covered by this Option until such shares have been issued
to the Holder following the exercise of this Option.

12.    Compliance with Plan. This Option and this Grant Agreement are subject
to, and Mattel and the Holder agree to be bound by, the terms and conditions of
the Plan as it shall be amended from time to time, and the rules, regulations
and interpretations relating to the Plan as may be adopted by the Committee, all
of which are incorporated herein by reference. No amendment to the Plan or this
Grant Agreement shall adversely affect this Option without the consent of the
Holder. In the event of a conflict between the terms of the Plan and this Grant
Agreement, the terms of the Plan shall govern and this Grant Agreement shall be
deemed to be modified accordingly.

 

4



--------------------------------------------------------------------------------

13.    Data Privacy Waiver. By accepting the grant of this Option, the Holder
hereby agrees and consents to:

 

  (a) the collection, use, processing and transfer by the Company of certain
personal information about the Holder (the “Data”);

 

  (b) any members of the Company transferring Data amongst themselves for the
purposes of implementing, administering and managing the Plan;

 

  (c) the use of such Data by any such person for such purposes; and

 

  (d) the transfer to and retention of such Data by third parties in connection
with such purposes.

For the purposes of subsection (a) above, “Data” means the Holder’s name, home
address and telephone number, date of birth, other employee information, any tax
or other identification number, details of all rights to acquire Common Stock
granted to the Holder and of Common Stock issued or transferred to the Holder
pursuant to the Plan.

14.    No Advice Regarding Grant. Mattel is not providing any tax, legal or
financial advice, nor is Mattel making any recommendations, regarding the
Holder’s participation in the Plan or the Holder’s acquisition or sale of the
underlying Common Stock. The Holder is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.

15.    Governing Law. The interpretation, performance and enforcement of this
Option shall be governed by the laws of the State of Delaware without regard to
principles of conflicts of laws.

 

5